UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF WESTLAND POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on Behalf of
All Others Similarly Situated,

Plaintiff,
-against-
METLIFE, INC., et al.,
Defendants.

ORDER

LEwis A. KAPLAN, District Judge,

Rar ti te,

em

luspc'spNY
DOCUMENT

  

 

 

i

{| LEEECTRONICALLY FILED
7 | poc#:

| | DATE FILED: pS bao |

rt ao ~

li we

ai ae AS BRES gathe oee- Ragin sien a Mes aya geht?

12-cv-0256 (LAK)

Plaintiff's motion for summary judgment [DI 273], MetLife defendants’ motion for
summary judgment [DI 257], and the underwriter defendants’ motion for summary judgment [DI
267] is denied without prejudice to reinstatement if the settlement agreement is not signed, or if

signed, is not approved by the Court.

SO ORDERED,

Dated: March 13, 2020 / f
V i

 

Tbwis A, apian

United States District Judge

   
 

se PERE a

 

 

   

 

 

 
